Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/15/2022, has been entered and made of record.

Examiner’s Response
This is also in response to Applicant’s Information Disclosure Statement (IDS) filed on 06/15/2022, which has been entered and made of record.

Allowable Subject Matter
Claims 1 – 20 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "HAMMING DISTANCE BASED ROBUST OUTPUT ENCODING FOR IMPROVED GENERALIZATION"

Regarding independent claims 1, 8 and 15, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: wherein confusability between classes of the dataset is determined using a confusion matrix, and wherein hamming distances of classes of the dataset that are determined to be more confusable are set to higher values than the hamming distances of classes of the dataset that are determined to be less confusable.

Dependent claims 2 – 7, 9 – 14 and 16 – 20 are also allowed as a result of their dependency to claims 1, 8 and 15, respectively.

Specifically, the closest prior art, Gupta; Suyog (US-20170351530-A1, hereinafter simply referred to as Gupta) have been overcome by Applicant's teaching as cited above.















___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666